GEORGE CLIFTON EDWARDS, Senior Circuit Judge,
dissenting.
This 66 year-old coal miner, who has worked in the deep coal mines or at deep coal mine tipples for 31 years and whose medical records contain chest x-rays which have been read by five doctors as showing pneumoconiosis, is clearly entitled to benefits contrary to the findings of the Administrative Law Judge and the Benefits Review Board. Mr. Orange has been improperly denied the benefit of the interim presumption under 20 C.F.R. § 727.203. This presumption shifts the burden of proof to his employer to establish that the claimant is (a) doing or is able to do his usual coal mine work, or (b) that total disability did not arise in whole or part out of coal mine employment, or (c) that the miner does not have pnéumoeoniosis. This record does not in my judgment support either proposition (a), (b) or (c) above.
I recognize that several doctors who gave ventilatory tests to claimant reported lack of full cooperation on claimant’s part. Others, however, reported good cooperation. I do not think this issue should control where 1) the undisputed facts show 31 years of work in or around coal mines; 2) the claimant has not been employed since leaving the mines; 3) the claimant is now 66 years of age; 4) five doctors including two B readers h^ve read claimant’s x-rays as showing pneumoconiosis, and 6) claimant is entitled to, but has been denied any benefit from, the presumption that he has pneumoconiosis under 20 C.F.R. § 727.203.
I would reverse and remand for award of benefits.